Citation Nr: 1044212	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-27 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, prior to February 7, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, type II, from to February 7, 2008.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus, 
type II.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II.

5.  Entitlement to service connection for a left eye disability, 
to include as secondary to service-connected diabetes mellitus, 
type II.  

6.  Entitlement to service connection for depressive disorder.  

7.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to December 1, 
2004.  

8.  Entitlement to an initial evaluation in excess of 70 percent 
for PTSD from February 1, 2005.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 
1973.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from June 2004, August 2005 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  

In a June 2004 rating decision, the RO denied the Veteran's 
December 2003 claim for service connection for PTSD and for a 
left eye condition.  In an August 2005 rating decision, the RO 
granted service connection for diabetes mellitus, type II, and 
assigned a 20 percent evaluation effective November 3, 2004; 
continued previous denials of service connection for PTSD and a 
left eye condition; and denied service connection for erectile 
dysfunction, depressive disorder, and hypertension.  In an August 
2007 rating decision, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation effective December 10, 2003, 
a 100 percent temporary total evaluation effective December 1, 
2004, and a 70 percent evaluation effective February 1, 2005.  In 
a subsequent November 2009 rating decision, the RO granted an 
increased 40 percent evaluation for diabetes mellitus, type II, 
effective February 7, 2008.

The Board notes that it does not appear that the Veteran filed a 
timely substantive appeal (VA Form 9) to the issues currently on 
appeal.  The RO, nonetheless, indicated in May 2008 deferred 
rating decision that they had accepted a letter in lieu of a 
substantive appeal to perfect the Veteran's appeal.  The letter 
referenced by the RO was not identified in the record.  The RO 
treated the Veteran's claim as if he had filed a timely 
substantive appeal by certifying the above issues for appellate 
review.  Accordingly, the filing of a timely substantive appeal 
is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009) (holding that VA may waive any issue of timeliness in the 
filing of a substantive appeal, either explicitly or implicitly); 
see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).

The issues of entitlement to service connection for a left eye 
disability, to include as secondary to service-connected diabetes 
mellitus, type II; depressive disorder; and entitlement to an 
evaluation in excess of 50 percent for PTSD prior to December 1, 
2004, and in excess of 70 percent from February 1, 2005 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to February 7, 2008, the Veteran's diabetes mellitus, 
type II, was managed by an oral hypoglycemic agent and restricted 
diet; regulation of activities was not required to control 
diabetes.

2.  From February 7, 2008, the record indicates that the Veteran 
had restriction of activities due to his diabetes mellitus; there 
was no indication that he was treated with insulin or that the 
Veteran experienced episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, or twice a month visits to a 
diabetic care provider.  

3.  The Veteran's erectile dysfunction is not etiologically 
related to active service and is not shown by competent medical 
evidence to be etiologically related to service-connected 
diabetes mellitus, type II.  

4.  The Veteran's hypertension is not etiologically related to 
active service and is not shown by competent medical evidence to 
be etiologically related to service-connected diabetes mellitus, 
type II.  


CONCLUSIONS OF LAW

1.  Prior to February 7, 2008, the criteria for an evaluation in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  From February 7, 2008, the criteria for an evaluation in 
excess of 40 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

3.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2010).

4.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A January 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In that regard, the July 2005 letter addressed the 
veteran's original application for service connection.  In July 
2005, the RO awarded service connection for diabetes mellitus 
type II and assigned a 20 evaluation, effective the date of the 
claim.  Therefore, the July 2005 letter served its purpose in 
providing VCAA notice and its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, Social Security Administration (SSA) records, and VA 
examinations have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded VA 
examinations in July 2005 and February 2008.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they contains a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected disability on his occupational and 
daily activities, where appropriate.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether staged ratings are for consideration.  Because the RO 
issued a new rating decision in November 2009, granting an 
increased 40 percent evaluation for diabetes mellitus type II 
effective February 7, 2008 the Board will evaluate the level of 
disability both prior to and from February 7, 2008.

The Veteran is currently assigned a 20 percent disability rating 
for diabetes mellitus, type II, under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 20 percent rating is assigned 
where insulin and restricted diet, or; use of oral hypoglycemic 
agent and restricted diet is required.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).  A 40 percent rating is assigned 
where insulin, restricted diet, and regulation of activities is 
required.  Id.  A 60 percent disability rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulations of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Id.

Prior to February 7, 2008, the Board finds that the Veteran was 
properly rated at 20 percent for diabetes mellitus, type II, 
manageable by use of an oral hypoglycemic agent and restricted 
diet.

A January 2005 VA treatment report shows that the Veteran was 
diagnosed with new onset diabetes mellitus during a 
hospitalization for PTSD.  The Veteran was started on Metformin.  
During his stay, he had no limitation of activities.  

A July 2005 VA examination shows that the Veteran's diabetes 
mellitus was diagnosed seven months prior.  He was on a diabetic, 
low-calorie diet.  He had no episodes of hyperglycemia or 
diabetes ketoacidosis requiring hospitalization or a visit to the 
emergency room.  The Veteran was not on activity restriction.  He 
had no complaints concerning his diabetes mellitus.  He took 
Metformin, 1000 milligrams twice a day for diabetes mellitus.  A 
physical examination was completed.  The Veteran was diagnosed 
with diabetes mellitus, type II, with no activity restriction.  
The level of disability was noted to be mild. 

Prior to February 7, 2008, the Veteran's diabetes is shown to be 
controlled with the use of an oral hypoglycemic agent and 
restricted diet.  A July 2005 VA examination does not indicate 
that the Veteran was on insulin for the treatment of diabetes 
mellitus, and the Veteran is not shown to have regulation of 
activities required for control of his diabetes mellitus as 
required for a higher 40 percent rating under Diagnostic Code 
7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding 
that where a higher rating lists all the criteria for the lower 
evaluation and additional criteria for the increase, the criteria 
are conjunctive and must all be shown before an increase is 
warranted).   Therefore, the Board finds that prior to February 
7, 2008, a higher rating is not warranted for the Veteran's 
diabetes mellitus, type II.  

From February 7, 2008, the Board finds that an evaluation in 
excess of 40 percent for diabetes mellitus, type II, is not 
warranted.

A February 7, 2008 VA examination included a review of the claims 
file.  The Veteran's diabetes was diagnosed in December 2004 
while he was hospitalized for other conditions, and he was found 
to have a markedly elevated glucose.  At the time of the 
examination, the Veteran was on 1000 milligrams Metformin twice 
daily.  He had never been on insulin as an outpatient.  He had 
not been hospitalized for ketoacidosis or hypoglycemic reactions.  
The Veteran stated that he did have symptomatic hypoglycemia once 
or twice a month, but did not check his finger stick glucose 
readings during those episodes.  He followed a low concentrated 
sweets diet and was trying to restrict his portions to help 
control diabetes.  He denied any significant weight loss or 
weight gain since his last rating examination.  He stated that 
his physicians told him one year ago to stop his walking 
exercises to prevent hypoglycemic reactions, and that he had not 
resumed any exercise because of that.  He saw his diabetic care 
provider once every three months.  The Veteran stated that his 
diabetes mellitus did not interfere with his ability to work as a 
truck driver, but that he had not been able to work as a truck 
driver since 2003 because his visual impairments prevented him 
from passing his Department of Transportation physical.  A 
physical examination was completed.  The Veteran was diagnosed 
with diabetes mellitus, type II, with peripheral neuropathy, 
controlled with oral medication and diet modification.  

The VA examiner found that the Veteran's diabetes mellitus did 
not interfere with or prevent the Veteran from performing 
activities consistent with his work experience and prior 
education or training.  His sole concern regarding diabetes 
impacting his ability to perform a job had to do with the 
potential for hypoglycemia if he should be late eating a meal.  
That potential would be present regardless of his occupation or 
activities since he was on oral medications for diabetes, and 
therefore would not impact his ability to be a truck driver.  He 
was not on insulin, which by law, would prevent him from being a 
commercial truck driver.  The main disability he had interfering 
with his occupation was noted to be due to his visual problems 
which were not diabetes-related. 

The Board notes that although the Veteran was assigned a 40 
percent evaluation for diabetes mellitus effective February 7, 
2008, medical evidence of record does not indicate that insulin, 
restricted diet, and regulation of activities is required for 
control of his diabetes mellitus.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010); Tatum v. Shinseki, 23 Vet. App. 152 
(2009).  The Veteran was not on insulin at the time of his 
February 2008 VA examination and there is no current medical 
evidence showing that insulin is required for control of the 
Veteran's diabetes mellitus, type II.  But see, 38 C.F.R. § 4.7 
(2010).
 
The Board finds that from February 7, 2008, a higher 60 percent 
evaluation is not warranted where the Veteran is not shown to 
have diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   The Veteran's February 2008 VA examination shows 
that he had never been on insulin, and he had not been 
hospitalized for ketoacidosis or hypoglycemic reactions, nor did 
he require visits to a diabetic care provider twice a month for 
treatment of such.  Therefore, the Board finds that from February 
7, 2008, an increased evaluation is not warranted for service-
connected diabetes mellitus. 

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
claimed disability.  In this regard, the Veteran is competent to 
report on factual matters of which he had firsthand knowledge; 
and as the Board finds that the Veteran's reports have been 
credible, his reports with respect to his symptomatology have 
been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Veteran's statements offered during his 
examinations have been considered.  The Veteran also testified 
during his Board hearing that he was on oral medications for 
diabetes mellitus, and he was not on insulin.  The Board finds 
that the Veteran's testimony in this regard is competent and 
credible.  The Board notes, however, that with respect to the 
Rating Schedule, where the criteria set forth above require 
medical expertise, as these types of findings are not readily 
observable by a lay person, the Board has accorded greater 
probative weight to medical findings provided during the 
Veteran's VA examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("[t]he probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")


2.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Service treatment records, to include 1971 enlistment and 1973 
separation examination reports contain no complaints, diagnoses, 
or treatment that can be related to erectile dysfunction or 
hypertension.  There is no evidence indicating that hypertension 
was manifest to a compensable degree within one year of the 
Veteran's separation from service.  

The Veteran's current service-connected disabilities include 
diabetes mellitus, type II, and PTSD.  The Veteran claims that 
his erectile dysfunction and hypertension are secondary to 
service-connected diabetes mellitus, type II.  

Private treatment records dated from 1998 to 2003 show that the 
Veteran received treatment for hypertension.  A December 2001 
note shows that the Veteran was treated for sexual dysfunction 
with Viagra. 

VA treatment records dated in December 2004 show that the Veteran 
had a diagnosis of new onset diabetes.  An existing diagnosis of 
hypertension was also noted at that time.  VA and private 
treatment records dated from 2004 to present show that the 
Veteran continued to receive treatment for hypertension. 

The Veteran was afforded a VA examination in July 2005.  The 
claims file was reviewed.  The VA examiner noted that the 
Veteran's diabetes mellitus was diagnosed seven month prior.  The 
VA examiner noted that the Veteran had hypertension for the past 
10 years treated with 10 milligrams of felodipine daily and 25 
milligrams of hydrochlorothazide daily.  There was no 
hypertensive heart disease and no atherosclerotic complication of 
hypertension.  The Veteran was noted to have erectile dysfunction 
for the past six years.  He had successful sexual contact once a 
month with the aid of Viagra.  A physical examination was 
completed.  The Veteran was diagnosed with hypertension and 
erectile dysfunction.  

The VA examiner opined that hypertension was not secondary to 
diabetes mellitus, type II.  The VA examiner's rationale was that 
the diagnosis of hypertension predated the Veteran's diagnosis of 
diabetes mellitus, type II.  He opined hypertension was not 
aggravated by diabetes mellitus.  His rationale was that the 
Veteran had no renal disease and his hypertension was well 
controlled with felodipine and hydrochlorothiazide.  

The VA examiner opined that erectile dysfunction was not 
secondary to diabetes mellitus, type II.  The VA examiner's 
rationale was that the diagnosis of erectile dysfunction predated 
the Veteran's diagnosis of diabetes mellitus, type II.  He opined 
erectile dysfunction was not aggravated by diabetes mellitus.  
His rationale was that the Veteran's erectile dysfunction was not 
any worse after being diagnosed with diabetes mellitus, type II.

A February 2008 VA examination for diabetes mellitus included a 
review of the claims file.  After a review of the Veteran's 
medical history, he was noted to have a concurrent diagnosis of 
hypertension for many years prior to the onset of his diabetes 
mellitus.  He was noted to have diagnosed erectile dysfunction 
since 2001.  No opinions were offered with respect to the 
etiology of the Veteran's hypertension or erectile dysfunction.  

During the Veteran's April 2010 travel Board hearing, he 
indicated that he was first diagnosed with hypertension in 1980 
or 1988, and he indicated that he was diagnosed with erectile 
dysfunction sometime after he was diagnosed with diabetes 
mellitus, but he did not recall the date.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Veteran has provided testimony with respect to the dates of 
the onset of his erectile dysfunction and hypertension.  The 
Veteran is competent to provide such testimony.  The Board finds, 
that although the Veteran attempted to provide an accurate 
history with respect to the onset of his claimed hypertension and 
erectile dysfunction, he did not appear to recall dates with any 
specificity.  Although the Veteran reported that erectile 
dysfunction was diagnosed after the onset of his diabetes 
mellitus, private treatment reports dated in December 2001 shows 
that he had an earlier diagnosis of erectile dysfunction.  Thus, 
the Board finds that the Veteran is not a reliable historian, and 
in that regard only, the Board finds that his testimony not 
credible.  The Board finds that the objective medical evidence 
provides a more accurate medical history in this case.  

Medical evidence indicates that the Veteran has had a long 
history of hypertension, with the earliest evidence of treatment, 
of record, in 1998.  He has been treated for erectile dysfunction 
since at least 2001.  There is no indication from the record that 
the Veteran's currently diagnosed erectile dysfunction and 
hypertension are related to service.  Service treatment records 
do not reflect any diagnosis or treatment related to erectile 
dysfunction or hypertension and such disabilities were not 
diagnosed until many years after the Veteran's separation from 
service.  

With regard to secondary service connection, there is no 
competent and credible evidence of a nexus between the Veteran's 
current erectile dysfunction or hypertension and the Veteran's 
service-connected to service-connected diabetes mellitus, type 
II. According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board.  Id.  In this case, the Board finds 
that a July 2005 VA opinion provides the most probative evidence 
of record with respect to the etiology of the Veteran's claimed 
erectile dysfunction and hypertension.  The VA examiner reviewed 
the Veteran's claims file and the medical evidence reviewed and 
discussed by the examiner was factually accurate.  Based on all 
the evidence and on his expertise, the examiner provided a clear 
opinion and provided sound reasoning for his conclusion.  The 
July 2005 VA examiner opined that hypertension and erectile 
dysfunction are not secondary to diabetes mellitus, type II, 
reasoning that both hypertension and erectile dysfunction 
predated the Veteran's diagnosis of diabetes mellitus, type II.  
The VA examiner further opined that the Veteran's hypertension 
was not aggravated by diabetes mellitus, reasoning that the 
Veteran had no renal disease and his hypertension was well 
controlled with felodipine and hydrochlorothiazide.  He found 
that erectile dysfunction was not aggravated by diabetes mellitus 
because the Veteran's erectile dysfunction had not worsened 
subsequent to his diagnosis of diabetes mellitus, type II.  In 
the present case, there is simply no competent medical evidence 
which shows that a currently diagnosed erectile dysfunction or 
hypertension is related to service or a service-connected 
disability.  In light of the foregoing, the Board finds that 
service connection for erectile dysfunction is not warranted.  
The Board finds that service connection for erectile dysfunction 
is not warranted. 

C.  Conclusion

Prior to and from February 7, 2008, the preponderance of the 
evidence is against finding that the Veteran's diabetes mellitus, 
type II, has increased to warrant a higher rating evaluation.  

Although the Veteran has currently diagnosed erectile dysfunction 
and hypertension, such disabilities were not incurred or 
aggravated in service, and no nexus has been established between 
the Veteran's current disability and a service-connected 
disability.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has erectile 
dysfunction etiologically related to active service.  The 
preponderance of the evidence is against finding that the Veteran 
has hypertension etiologically related to active service.  
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.







ORDER

Prior to February 7, 2008, a rating for diabetes mellitus, type 
II, in excess of 20 percent, is denied.

From February 7, 2008, a rating for diabetes mellitus, type II, 
in excess of 40 percent, is denied.

Service connection for erectile dysfunction, to include as 
secondary to a service-connected disability, is denied.

Service connection for hypertension, to include as secondary to a 
service-connected disability, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran was afforded a VA examination to address his claimed 
left eye disability in July 2005.  Although the VA examiner 
indicated that the Veteran's left eye disability was not 
secondary to his service-connected diabetes mellitus, he did not 
address the issue of direct service connection.  Service 
treatment records show that the Veteran was seen for massive 
retinal damage secondary to a car accident in service, and the 
Veteran testified that he experienced blurring in the left eye 
subsequent to service.  As such, the Board finds that a remand 
for a supplemental VA medical opinion is necessary to address the 
issue of direct service connection.

The Veteran was afforded VA examinations in May 2004.  The 
Veteran was diagnosed with depressive disorder at that time but 
no opinion was provided with respect to etiology.  A February 
2008 addressed the Veteran's diagnosed PTSD, but there was no 
discussion of the Veteran's diagnosis of depressive disorder 
shown in VA and private treatment records.  As such, the Board 
finds that a remand for a supplemental VA medical opinion is 
necessary to determine if currently diagnosed depressive disorder 
is etiologically related to service or to a service-connected 
disability.  

In September 2007, the Veteran submitted a timely notice of 
disagreement to his initial rating for PTSD.  However, a 
statement of the case which addresses the issues of entitlement 
to an increased evaluation for PTSD has not been associated with 
the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 
Vet. App. 124 (1996).  The purpose of the remand is to give the 
RO an opportunity to cure this defect.  Thereafter, the RO should 
return the claims file to the Board only if the Veteran perfects 
his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and a 
VA Form 9 [substantive appeal], the Board is not required and has 
no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to an 
appropriate VA examiner for a supplemental 
medical opinion to determine if the 
Veteran's left eye disability is related 
to service.  The claims folder must be 
made available to the examiner for review.  
The examiner must review the entire claims 
file to include service treatment records 
and the Veteran's hearing transcript.  The 
examiner should identify all current left 
eye disabilities and state whether it is 
at least as likely as not that such 
disability was incurred in service.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The 
examiner should specifically comment on 
any pertinent findings from the Veteran's 
service treatment records.

2.  The RO/AMC should refer the case to an 
appropriate VA psychiatric examiner for a 
supplemental medical opinion to determine 
if the Veteran's diagnosed depressive 
disorder is etiologically related to 
service or to a service-connected 
disability.  If the examiner indicates that 
he or she cannot respond to the Board's 
questions without examination of the 
Veteran, the Veteran should be afforded 
such.  The claims folder must be made 
available to the examiner for review prior 
to examination.  The examiner should 
respond to the following:

a). State whether it is at least as likely 
as not that depressive disorder was 
incurred in service or is otherwise related 
to active military service.

b). State whether it is at least as likely 
as not that depressive disorder is 
proximately due to or the result of, or 
permanently aggravated by the Veteran's 
service-connected PTSD, diabetes mellitus, 
type II, or other service-connected 
disabilities  

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

4.  The RO/AMC should issue a statement of 
the case addressing the issues of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD prior to 
December 1, 2004, and entitlement to an 
increased evaluation in excess of 70 
percent for PTSD from February 1, 2005.  
The Veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal.  The RO/AMC 
should advise the Veteran that the claims 
file will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement of 
the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


